    Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :        CONSENT PRELIMINARY ORDER
          - v. -                           OF FORFEITURE AS TO
                                  :        SPECIFIC PROPERTY/MONEY
CHUKWUEMEKA OKPARAEKE,                     JUDGMENT
     a/k/a “Emeka,”               :
                                           S4 17 Cr. 225 (NSR)
                   Defendant.     :
- - - - - - - - - - - - - - - - - x

          WHEREAS, on or about October 15, 2020,             CHUKWUEMEKA

OKPARAEKE, a/k/a “Emeka,” (the “defendant”), was charged in a

three-count superseding information, S4 17 Cr. 225 (NSR) (the

“Information”), with distributing and possessing with intent to

distribute mixtures and substances containing a detectable amount

of 3,4-Dichloro-N-[2-(dimethylamino)cyclohexyl]-N-methylbenzamide

(known as “U-47700”), a controlled substance analogue, as defined

in Title 21, United States Code, Section 802(32), of 3,4-dichloro-

N-[(1-dimethylamino)cyclohexylmethyl]- benzamide (known as “AH-

7921”), that was intended for human consumption and is treated as

controlled substance in Schedule I of the Controlled Substances

Act, in violation of Title 21, United States Code, Sections 813

and 841(b)(1)(C) (Count One); importing 100 grams and more of

acrylfentanyl, a controlled substance analogue, as defined in

Title 21, United States Code, Section 802(32),        of fentanyl, that

was intended for human consumption and is treated as controlled
    Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 2 of 10



substance in Schedule I of the Controlled Substances Act, from in

or about January 2017 up to and including in or about February

2017, in violation of Title 21, United States Code, Sections 813,

952(a), 960(a)(1), 960(b)(1)(F), and 963 (Count Two); and making

false statements on or about September 15, 2020 during a meeting

with representatives of the United States Attorney’s Office for

the Southern District of New York and the United States Postal

Inspection Service, in violation of Title 18, United States Code,

Section 1001 (Count Three);

          WHEREAS,    the    Information     included     a   forfeiture

allegation as to Counts One and Two, seeking forfeiture to the

United States, pursuant to Title 21, United States Code, Section

853, of any and all property constituting, or derived from, any

proceeds obtained, directly or indirectly, as a result of the

offenses charged in Counts One and Two of the Information, and any

and all property used, or intended to be used, in any manner or

part, to commit, or to facilitate the commission of the offenses

charged in Counts One and Two of the Information, including but

not limited to:

          a.   a sum of money equal to $105,177.30 in United States

currency, representing the amount of proceeds traceable to the




                                   2
     Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 3 of 10



commission of the offenses charged in Counts One and Two of the

Information, other than the specific property described below; and

            b.    all right, title and interest of the defendant in

the following specific property: 680.60963624 bitcoins, contained

in the bitcoin address 3DTSBzmieF8tAECqsDJttf2BeKnar8caQU (the

“Specific Property”).

            WHEREAS, on or about October 15, 2020, the defendant

pleaded guilty to Counts One through Three of the Information,

pursuant to a plea agreement with the Government, wherein the

defendant   admitted     the   forfeiture   allegation    with   respect    to

Counts One and Two of the Information and agreed to forfeit,

pursuant    to   Title   21,   United   States   Code,   Section   853,    the

following: (i) a sum of money equal to $105,177.30 in United States

currency, representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One and Two of the

Information, other than the Specific Property; and (ii) all right,

title and interest of the defendant in the Specific Property;

            WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $105,177.30 in United States currency,

representing the amount of proceeds traceable to the commission of

the offenses charged in Counts One and Two of the Information that

the defendant personally obtained;


                                        3
     Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 4 of 10



           WHEREAS,    the   defendant     further     consents    to    the

forfeiture of all his right, title, and interest in the Specific

Property, which constitutes proceeds of the offenses charged in

Counts One and Two of the Information;

           WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offenses charged in Counts One and Two of the Information that the

defendant personally obtained cannot be located upon the exercise

of due diligence, with the exception of the Specific Property; and

           WHEREAS,   pursuant   to   Title   21,    United   States    Code,

Section 853(g), and Rules 32.2(b)(3), and 32.2(b)(6) of the Federal

Rules of Criminal Procedure, the Government is now entitled,

pending any assertion of third-party claims, to reduce the Specific

Property to its possession and to notify any and all persons who

reasonably appear to be a potential claimant of their interest

herein;

           IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney AUDREY STRAUSS, Acting

United States Attorney, Assistant United States Attorneys Gillian

Grossman, Sagar Ravi, and Olga Zverovich, of counsel, and the

defendant, and his stand-by counsel, Margaret Shalley, Esq., that:

           1.   As a result of the offenses charged in Counts One

and Two of the Information, to which the defendant pleaded guilty,
                                 4
     Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 5 of 10



a money judgment in the amount of $105,177.30 in United States

currency   (the   “Money   Judgment”),    representing    the   amount   of

proceeds traceable to the offenses charged in Counts One and Two

of the Information that the defendant personally obtained, shall

be entered against the defendant.

           2.     As a result of the offenses charged in Counts One

and Two of the Information, to which the defendant pleaded guilty,

all of the defendant’s right, title and interest in the Specific

Property is hereby forfeited to the United States for disposition

in accordance with the law, subject to the provisions of Title 21,

United States Code, Section 853.

           3.     The defendant shall take all necessary steps to

pass clear title to the Specific Property to the United States,

including, but not limited to, the execution of all necessary

documentation. In addition, the defendant shall take all necessary

steps to transfer the Specific Property to the United States,

including, but not limited to, providing the passwords, seed

phrases, and/or private keys required to access the Specific

Property and any bitcoin wallets and/or accounts where the Specific

Property is stored.

           4.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal Procedure, this Preliminary Order of Forfeiture as to

Specific Property /Money Judgment is final as to the defendant,
                               5
      Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 6 of 10



CHUKWUEMEKA OKPARAEKE, a/k/a “Emeka,” and shall be deemed part of

the sentence of the defendant, and shall be included in the

judgment of conviction therewith.

              5.     All payments on the outstanding Money Judgment

shall be made by postal money order, bank or certified check, made

payable to the United States Marshals Service, and delivered by

mail to the United States Attorney’s Office, Southern District of

New   York,    Attn:    Money    Laundering      and    Transnational         Criminal

Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007

and shall indicate the defendant’s name and case number.

              6.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United    States   shall    have    clear    title       to    such

forfeited property.

              7.     Upon entry of this Consent Preliminary Order of

Forfeiture as to Specific Property/Money Judgment, the United

States (or its designee) is hereby authorized to take possession

of the Specific Property and to hold such property in its secure

custody and control.

              8.     Pursuant to Title 21, United States Code, Section

853(n)(1),     Rule32.2(b)(6)       of   the     Federal       Rules    of    Criminal

Procedure,     and     Rule(5)(a)(ii)     of    the     Supplemental         Rules    for

Certain   Admiralty       and    Maritime      Claims    and    Asset    Forfeiture
                                        6
       Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 7 of 10



Actions, the United States is permitted to publish forfeiture

notices on the government internet site, www.forfeiture.gov.               This

site    incorporates      the    forfeiture   notices      that   have     been

traditionally published in newspapers. The United States forthwith

shall publish the internet ad for at least thirty (30) consecutive

days.    Any person, other than the defendant, claiming interest in

the Specific Property must file a Petition within sixty (60) days

from the first day of publication of the Notice on this official

government internet web site, or no later than thirty-five (35)

days from the mailing of actual notice, whichever is earlier.

             9.    The published notice of forfeiture shall state that

the petition (i) shall be for a hearing to adjudicate the validity

of the petitioner’s alleged interest in the Specific Property,

(ii) shall be signed by the petitioner under penalty of perjury,

and (iii) shall set forth the nature and extent of the petitioner’s

right, title or interest in the Specific Property, the time and

circumstances of the petitioner’s acquisition of the right, title

and    interest    in   the   Specific   Property,   any   additional    facts

supporting the petitioner’s claim, and the relief sought, pursuant

to Title 21, United States Code, Section 853(n).

             10.   Pursuant to 32.2 (b)(6)(A) of the Federal Rules of

Criminal Procedure, the Government shall send notice to any person


                                         7
     Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 8 of 10



who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

           11.   Upon adjudication of all third-party interests,

this Court will enter a Final Order of Forfeiture with respect to

the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. The Money

Judgment will not be offset by the value of the Specific Property,

because the Money Judgment represents proceeds of the offense that

have been dissipated.

           12.   Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

           13.   Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal   Procedure,    the   United   States    Attorney’s      Office   is

authorized to conduct any discovery needed to identify, locate or

dispose    of    forfeitable      property,      including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

           14.   The Court shall retain jurisdiction to enforce this

Consent    Preliminary    Order    of   Forfeiture     as    to     Specific

Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.
                                8
    Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 9 of 10



          15.   The   Clerk   of   the   Court   shall    forward   three

certified copies of this Consent Preliminary Order of Forfeiture

as to Specific Property/Money Judgment to Assistant United States

Attorney Alexander J. Wilson, Chief of the Money Laundering and

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.




                [SPACE INTENTIONALLY LEFT BLANK]




                                   9
      Case 7:17-cr-00225-NSR Document 173-1 Filed 04/09/21 Page 10 of 10



            16.   The signature page of this Consent Preliminary

Order of Forfeiture as to Specific Property/Money Judgment may be

executed in one or more counterparts, each of which will be deemed

an original but all of which together will constitute one and the

same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York


By:                                            9/22/2020
      _____________________________            _______________________
      GILLIAN GROSSMAN                         DATE
      SAGAR RAVI
      OLGA ZVEROVICH
      Assistant United States Attorneys
      Southern District of New York
      One St. Andrew’s Plaza
      New York, NY 10007
      Tel: (212)637-2188/2195/2514

CHUKWUEMEKA OKPARAEKE, a/k/a “Emeka,”
Defendant

By:     /s/ Chukwuemeka Okparaeke
      _____________________________              10/7/2020
                                               _______________________
      CHUKWUEMEKA OKPARAEKE (pro se)           DATE


By:    /s/ Margaret M. Shalley
      _____________________________             10/7/2020
                                               _______________________
      Margaret Shalley, Esq.                   DATE
      Stand-by counsel for
      CHUKWUEMEKA OKPARAEKE

SO ORDERED:

__________________________________             _______________________
THE HONORABLE NELSON S. ROMÁN                  DATE
UNITED STATES DISTRICT JUDGE
                                10
